Fourth Court of Appeals
                               San Antonio, Texas
                                     October 28, 2016

                                   No. 04-16-00588-CV

                              Rene SAENZ and Mae Saenz,
                                      Appellants

                                            v.

                  Ramon SAENZ, Jr., Javier Saenz, and Alvaro Hinojosa,
                                      Appellees

                From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 11-10-16006-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice

      On October 19, 2016, appellees filed a Motion to Affirm the Trial Court’s Order and
Dismiss Appeal. The motion is DENIED.




                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court